UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7072



RAY DERWOOD SIZEMORE,

                                               Plaintiff - Appellant,

          versus


ROBERT IRONS, Judge; DEBRA DALTON, Prosecutor
of Monroe County; MIKE GRAVELY, Magistrate of
Monroe County; MASON ADKINS, Magistrate of
Monroe County; KENNEY HEDRICK, West Virginia
State Police Union Detachment; MIKE FROBLE;
MICKEY SYLVESTER, Conservation Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-97-399-1)


Submitted:   October 8, 1998              Decided:   Occtober 27, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Derwood Sizemore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ray Derwood Sizemore appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Sizemore v. Irons, No. CA-97-399-1 (S.D.W. Va. July 8,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2